Opinion filed October 28,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00193-CV
                                                    __________
 
           JACQUELINE
BURTON AND GARY BURTON, Appellants
 
                                                             V.
 
                                CHIA-LIEN
WANG, M.D., Appellee

 
                                   On
Appeal from the 170th District Court
 
                                                        McLennan
County, Texas
 
                                                Trial
Court Cause No. 2008-4534-4
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Chia-Lien
Wang, M.D. has filed in this court a motion to dismiss the appeal for want for
prosecution.  Wang states that appellants’ brief is past due.  On October 11,
2010, the clerk of this court wrote the parties and requested that appellants
respond to the motion to dismiss on or before October 19, 2010.  There has been
no response to our October 11 letter.
            Therefore,
the motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
October 28, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.